DETAILED ACTION
In response to communication filed on 9/24/2019.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/1/2019 and 2/3/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
The claims recites of determining a change in load on an antenna based upon two comparisons of two loopback paths.  This limitation, as drafted, is a process under its broadest reasonable interpretation covers performance of this limitation within the mind but for the recitation of a generic computer component. This judicial exception is not integrated into a practical application because nothing in the claim element precludes the step from practically being performed in the mind. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim language only notes that a comparison is being performed by a processor, this mere nominal recitation of a generic processor does not take the claim limitation out of the mental process grouping.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1,2,6,10,11,15,16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US Pub. 2008/0159435)(C1 hereafter) in view of Buer et al. (US Pub. 2020/0358467)(B1 hereafter).

Regarding claims 1,10 and 16, C1 teaches a system [refer Fig. 1][paragraph 0011] comprising: 
an antenna [refer Fig. 1; 28]; and 
a transceiver coupled to the antenna [refer Fig. 1; 24], the transceiver comprising: 
a radio frequency (RF) loopback path [refer Fig. 1; Loopback] coupled to an output of a power amplifier [refer Fig. 1; 26] of the transceiver [paragraph 0016]; and 
a processor [refer Fig. 1; 18][paragraph 0011] configured to: 
determine a first distortion measurement based on a first comparison of the RF loopback path (a packet is transmitted twice and each received to develop information for use in performing pre-distortion, the packet can be transmitted at low-power)[paragraph 0009]; 
determine a second distortion measurement of the transceiver based on a second comparison of the RF loopback path (a packet is transmitted twice and each received to develop information for use in performing pre-distortion, the packet can be at high power)[paragraph 0009]; 
implement a third comparison of the first distortion measurement and the second distortion measurement (the low and high power packet are each received and thereafter used to generate information about the power amplifier [paragraph 0009], using both the low power packet and high power packet during calibration, each transmitted packet will experience the same impairments [paragraph 0010]); and 
determine if there is a change in a load (i.e. variation in temperature, voltage, etc.)[paragraph 0015] of the transceiver based on the third comparison (the detected energy from the transmitted packets are used for performing calibration [paragraph 0016], amplitude modulation (AM) data and 
However C1 fails to disclose a digital loopback path coupled to between a digital input and a digital output of the transceiver.
B1 discloses a feedback mechanism that compensates for distortion of a transmitted signal that includes a feedback signal that is generated in the digital or analog domain of the transceiver (i.e. digital input and digital output)[paragraph 0020], the transceiver uses a loopback translator that receives a loopback signal that can be a frequency translated signal to adjust transmit signal in the RF domain and includes the effect of components between the digital domain and RF domain [paragraph 0022], the transceiver can have multiple loopback paths between a loopback translator and receivers [paragraph 0091].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of C1 to incorporate multiple loopback paths in a transceiver for digital and RF domain feedback signals for determining distortion as taught by B1.  One would be motivated to do so to provide a means of compensating for various operating conditions to compensate for such distortion [refer B1; paragraph 0003].

Regarding claims 2,11 and 17, C1 teaches the first distortion measurement comprises a first amplitude distortion measurement and a first phase distortion measurement (a packet is transmitted twice and each received to develop information for use in performing pre-distortion, the packet can be transmitted at low-power [paragraph 0009], first and second amplitude modulation (AM) data and phase modulation (PM) sample data is gathered [paragraph 0020]), and the second distortion measurement comprises a second amplitude distortion measurement and a second phase distortion measurement (a packet is transmitted twice and each received to develop information for use in 

Regarding claims 6 and 15, C1 fails to disclose the transceiver is included in an automobile, and the load of the transceiver comprises an antenna of the automobile.  
	B1 discloses that transceivers can be part of a terminal device that may be located on a vehicle, such as airplane or ship [paragraph 0033].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of C1 to incorporate the transceiver system on a vehicle based terminal as taught by B1.  One would be motivated to do so to provide the use of a known means to a known device in the same field of endeavor to yield predictable results.

Regarding claim 19, C1 teaches the transceiver is implemented in an integrated circuit (IC) (i.e. application specific integrated circuit)[paragraph 0012], and the IC is coupled (i.e. connected) to the antenna [paragraph 0012][refer Fig. 1; 28 or 30 to 18].  

Claims 3,4,12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over C1 in view of B1, as applied to claims 1,10 and 16, in further view of in further view of Merlin et al. (US Pub. 2015/0120219)(M1 hereafter).

Regarding claim 3, C1 fails to disclose the implementing of the third comparison comprises: generating a difference vector based on the first distortion measurement and the second distortion measurement.  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings C1 to incorporate error vector magnitude for determining antenna load mismatch as taught by M1.  One would be motivated to do so to provide a means of reducing the amount of distortion that would allow a receiver to compensate with higher gain [refer M1; paragraph 0011]. 

Regarding claim 4, C1 fails to disclose the determining if there is a change in the load is based on a magnitude of the difference vector.  
	M1 discloses determining antenna load mismatch by measuring distortion using Error Vector Magnitude (EVM)[paragraph 0007], the EVM is calculated in terms of transmit gain and the EVM due to distortion can be seen as when EVM is plotted against corresponding gain [paragraph 0054][refer Fig. 5B], a gain increase can therefore be determined to be applied to recover for mismatch loss [paragraph 0056].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings C1 to incorporate error vector magnitude for determining antenna load mismatch as taught by M1.  One would be motivated to do so to provide a means of reducing the amount of distortion that would allow a receiver to compensate with higher gain [refer M1; paragraph 0011]. 


	M1 discloses determining antenna load mismatch by measuring distortion using Error Vector Magnitude (EVM)[paragraph 0007], the EVM is calculated in terms of transmit gain and the EVM due to distortion can be seen as when EVM is plotted against corresponding gain [paragraph 0054][refer Fig. 5B], a gain increase can therefore be determined to be applied to recover for mismatch loss [paragraph 0056].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings C1 to incorporate error vector magnitude for determining antenna load mismatch as taught by M1.  One would be motivated to do so to provide a means of reducing the amount of distortion that would allow a receiver to compensate with higher gain [refer M1; paragraph 0011]. 

Claims 5,13,14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over C1 in view of B1, as applied to claims 1,10 and 16, in further view of Kratochwil et al. (US Pub. 2010/0317297)(K1 hereafter).

Regarding claims 5 and 14, C1 fails to disclose the change in the load identifies an antenna disconnection event.  
	K1 discloses that antenna impedance can be based upon various factors, including a disconnected antenna [paragraph 0063].


Regarding claim 7, C1 fails to disclose generating a notification message identifying an antenna disconnection event.  
	K1 discloses that antenna impedance can be based upon various factors, including a disconnected antenna [paragraph 0063], the impedance can be further employed to send a notice to a service department regarding impedance detection [paragraph 0109].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of C1 to incorporate the detection of a disconnected antenna for determining load impedance as taught by K1.  One would be motivated to do so to provide a means of monitoring and determining a source of load impedance [refer K1; paragraph 0036].

Regarding claim 13, C1 fails to disclose the transceiver is a wireless local area network (WLAN) transceiver that is compatible with a Wi-Fi protocol.
	K1 discloses that a wireless device can operate using various available WLAN protocols supported by 802.11 standards [paragraph 0034], the wireless devices have the ability to monitor or determine load impedance [paragraph 0036].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of C1 to incorporate the use of Wi-Fi protocol for a transceiver as taught by K1.  One would be motivated to do so to provide a use of a known technique within the field of endeavor that would yield predictable results.

Regarding claim 20, C1 fails to disclose the load further comprises: an RF switch configured to select the antenna; and an RF cable coupled to the antenna.
	K1 discloses that wireless devices comprise of RF circuitry that comprises of an antenna interface (i.e. RF cable or connection)[refer Fig. 2; 206] connected to antenna [refer Fig. 2; 208] and a tuning network of elements that comprise of switches [paragraph 0041].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of C1 to incorporate the use of a switch and RF circuitry to connect an antenna to a transceiver system as taught by K1.  One would be motivated to do so to provide a use of a known technique within the field of endeavor that would yield predictable results.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over C1 in view of B1, as applied to claim 1, in further view of Gelbert et al. (US Pub. 2017/0039784)(G1 hereafter).

Regarding claim 9, C1 in view of B1 fails to disclose the determining if there is a change in the load of the transceiver is responsive to an input received at a vehicle diagnostic interface.
	G1 discloses an on-board vehicle diagnostic (OBD) device [paragraph 0015] that can transmit data to a server and receive instructions to transmit any suitable data at predetermined interface, and if parameters in general or a particular parameter is transmitted at 30Hz and there is a change in parameter between transmissions, the transmission would only occur at the next scheduled transmission [paragraph 0044].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of C1 and B1, in which a transceiver can be located on a vehicle [refer B1; paragraph 0033], to incorporate an on board vehicle diagnostic device to transmit data .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over C1 in view of B1 in further view of K1, as applied to claim 7, in further view of G1.

Regarding claim 8, C1 in view of K1 fails to disclose transmitting, via a cellular network, the notification message to a server.  
	G1 discloses an on-board vehicle diagnostic (OBD) device [paragraph 0015] that can transmit data to a server and receive instructions to transmit any suitable data at predetermined interface, and if parameters in general or a particular parameter is transmitted at 30Hz and there is a change in parameter between transmissions, the transmission would only occur at the next scheduled transmission [paragraph 0044].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of C1 and B1, in which a transceiver can be located on a vehicle [refer B1; paragraph 0033], to incorporate an on board vehicle diagnostic device to transmit data to a server with regards to a particular parameter as taught by G1.  One would be motivated to do so to provide a means of providing a means of access the status of various vehicle systems and sub-systems for diagnostic and reporting [refer G1; paragraph 0020].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kovacs et al. (US Pub. 2018/0048193) discloses analog or digital circuitry that is used for testing and determining change in antenna impedance [paragraph 0057].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ryan Kavleski
/R. K./
Examiner, Art Unit 2412




/JAMAL JAVAID/Primary Examiner, Art Unit 2412